Claims 1-3, 5-10, and 12-22 are currently pending with claims 4 and 11 being cancelled.  Claim 16 has been withdrawn to a non-elected species.  Accordingly, claims 1-3, 5-10, 12-15 and 17-22 are under consideration.
All rejections have been withdrawn in view of the present amendment.  None of the cited references disclose or suggest a laminate where a first outer sheet includes a display graphic printed or mounted thereon. 
New grounds of rejections are made in view of newly discovered references to Tadros (US 2010/0124653), Cheung (US 2006/0228539), Azevedo (US 2004/0096626) and Bambara et al. (US 6,531,520).  
 
Drawings
The drawings were received on 3/23/2022.  These drawings are acceptable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-10, 15, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0124653 to Tadros (hereinafter “Tadros”).
Tadros discloses a polymer sheet comprising a first polymer layer and a second foamed layer adhered to the first polymer layer (abstract, and figure 1).  The second foam layer comprises an organic polymer which is polyolefin, urethane, ethylene propylene diene rubber (EPR) or nylon/elastomer (paragraphs 23, 25 and 26).  The second foam layer is made of a closed cell, and crosslinked foam material (paragraph 45 and 70).   The colored diffusion sheet is used for displaying signs such as graphics, artwork, signs and other messages that are to be viewed by the public (paragraph 81).  This is a clear indication that the first polymer layer includes a display graphic printed or mounted thereon.  The polymer sheet minimizes the appearance of the color difference between the lit and unlit states for the sign or display (paragraph 75).  
As to claims 2 and 3, the first polymer layer is laminated to the second foamed layer by an adhesive (paragraph 68).  The first polymer layer and the second foamed layer are combined while still molten (paragraph 69).  This is a clear indication that the adhesive material was in a liquid form when it secured the layers together.    
As to claims 7-10, it appears that the second foamed layer of Tadros is made of the same elastomer as the foam core disclosed in Applicant’s disclosure, therefore it is not seen that a durometer hardness in the range of 20-100 measured on the Shore 00 scale, a tensile strength value of 550-850 kPa and a tensile elongation value of 100-200% would not be present as like material has like property.   This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 10, the second foamed layer has closed cells with an average cell diameter of from 10 nm to 1 mm overlapping the claimed range (paragraphs 42 and 45).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the cell diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the cell diameter is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam cells having an average cell diameter in the range instantly claimed motivated by the desire to reduce the density of the foamed layer.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1-3, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2006/0228539 to Cheung (hereinafter “Cheung”).
Chung discloses a gliding board comprising: 
a top plastic polymer film with a printed display graphic, 
a first layer of a thermoplastic substance,
an upper backing foam of closed cell, high density of ethylene vinyl acetate (EVA) 
a second layer of a thermoplastic substance, 
a foam core of low density polyethylene foam, 
a third layer of a thermoplastic substance,
a lower backing foam of closed cell, high density of EVA, and 
a protective sheet of polyethylene foam (paragraphs 40-47). 
The thermoplastic substrate comprises EVA and tackifying resin (paragraph 51) corresponding to the claimed thermoplastic adhesive material. 
The upper backing foam of EVA foam reads upon the claimed foam core substrate.  
As to claims 7-10 and 14, it appears that the upper backing foam of Cheung is made of the same EVA foam as the foam core disclosed in Applicant’s disclosure; therefore, it is not seen that a durometer hardness in the range of 20-100 measured on the Shore 00 scale, a tensile strength value of 550-850 kPa, a tensile elongation value of 100-200%, and a reduction in mass of 30-50% compared to a control board formed from a polystyrene crystal foam would not be present as like material has like property.   This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claims 12-14, Cheung discloses that the upper backing foam of EVA foam is adhered to the top plastic film layer by the EVA adhesive material (paragraph 51).  

Claims 5, 6, 10, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 above, and further in view of US 6,531,520 to Bambara et al. (hereinafter “Bambara”).
Cheung does not explicitly disclose an upper backing foam comprising a crosslinked EVA foam having an average cell diameter of 0.1 to 0.5 mm.  
Bambara, however, teaches a crosslinked foam material obtained from a composition comprising a single-site initiated polyolefin resin having a density below 0.87 g/cc and up to 40 wt% of a polyolefin comprising ethylene and propylene (column 1, lines 35-40; and column 2, lines 10-15).  The composition further includes less than about 70 wt% of a second polyolefin comprising EVA copolymer (column 2, lines 40-45).   The crosslinked foam has a closed cell structure with an average cell diameter of 0.25 mm within the claimed range (column 3, lines 15-20; table 4). The crosslinked foam material is useful in manufacture of a component in flotation devices for water sports (column 1, lines 15-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the crosslinked foam material disclosed in Bambara for the upper backing foam disclosed in Cheung motivated by the desire to provide good flexibility and superior weather resistance. 
As to claims 17-19, Cheung discloses that the upper backing foam of EVA foam is adhered to the top plastic film layer by the EVA adhesive material (paragraph 51).  
As to claims 20-22, it appears that the upper backing foam of Cheung is made of the same EVA foam as the foam core disclosed in Applicant’s disclosure; therefore, it is not seen that a durometer hardness in the range of 20-100 measured on the Shore 00 scale, a tensile strength value of 550-850 kPa, and a tensile elongation value of 100-200%, would not be present as like material has like property.   This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung as applied to claim 1 above, and further in view of US 2004/0096626 to Azevedo et al. (hereinafter “Azevedo”).
Cheung does not explicitly disclose a crosslinked EVA foam. 
Azevedo, however, teaches a layered structure used in the areas of water sports comprising a layer of a low density foam, and one or more layers of relatively high density foam (abstract, and paragraph 79). The foam material is made of EVA foam (paragraph 87).  The foam is cross-linked (paragraph 97).  The foam is closed cell in nature (paragraph 80).  The foam cells are generated using blowing nitrogen gas (paragraph 106).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use crosslinked closed cell EVA foam disclosed in Azevedo for the upper backing foam disclosed in Cheung motivated by the desire to improve flexural strength, and resistance to bending.   

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788